                  UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE


Gregory Paul Violette

      v.                                  Case No. 2:19-cv-417-JAD

Bryce Turgeon, Kate Phillips, and
United States Probation and Pretrial
Services


                    REPORT AND RECOMMENDATION

     Before the court is plaintiff Gregory Paul Violette’s

complaint (Doc. No. 1), and a complaint addendum (Doc. No. 19)

filed in response to the court’s January 8, 2020 Order (Doc. No.

18), asserting claims against two federal probation officers and

U.S. Probation and Pretrial Services.    An order issued this date

grants Mr. Violette leave to file the complaint addendum (Doc.

No. 19), subject to the court’s preliminary review pursuant to

28 U.S.C. § 1915A(a).   The complaint and complaint addendum are

now before the court for preliminary review.    In conducting this

preliminary review, the court applies the standard set forth in

the court’s January 8, 2020 Order (Doc. No. 18).

                            Background

     Mr. Violette is an inmate at the Federal Medical Center

Devens in Massachusetts.   Mr. Violette alleges in this suit

that, in January/February 2019, the defendant probation officers

searched and seized evidence from his “devices” without a

warrant, in violation of his federal rights.    The search
occurred while Mr. Violette was on supervised release pending

the disposition of supervised release revocation proceedings and

resulted in his re-incarceration.

     The complaint and complaint addendum appear to relate to

the search that gave rise to the government’s February 28, 2019

“Motion to Revoke Bail” in United States v. Violette, No. 1:00-

cr-00026-GZS (D. Me.) (ECF No. 179).   In the motion to revoke

bail, the government asserted that “Mr. Violette’s internet-

capable devices were seized on January 19, 2019 for the

performance of a baseline search,” to be undertaken pursuant to

the conditions of supervised release imposed by that court on

January 17, 2019.   Those conditions, see id., Jan. 17, 2019

Order Setting Conds. of Release (ECF No. 174), included

Condition 7(t), requiring Mr. Violette to:

     participate and comply with the requirements of the
     Computer and Internet Monitoring Program (which may
     include partial or full restriction of computer(s),
     internet/intranet, and/or internet-capable devices)
     . . . . The defendant shall submit to periodic or
     random unannounced searches of his computer(s),
     storage media, and/or other electronic or internet-
     capable device(s) performed by the probation officer.
     This may include the retrieval and copying of any
     prohibited data. Or, if warranted, the removal of
     such system(s) for the purpose of conducting a more
     comprehensive search.

Id. (ECF No. 174, at 3).

     The declaration of a probation officer, which the

government filed as an exhibit to its motion to revoke bail,

asserts that the search of Mr. Violette’s devices showed that he


                                 2
had accessed a “computer/internet capable device” after being

instructed not to do so by the Probation Office, in violation of

Condition 7(t).    See id., Decl. Kate M. Phillips, Feb. 28, 2019

(ECF No. 179-1).    The court in those revocation proceedings,

following a hearing, granted the government’s motion to revoke

Mr. Violette’s pre-hearing bail, finding that Mr. Violette had

violated Condition 7(t).   See id., Mar. 8, 2019 Order (ECF No.

200).

                             Discussion

I.   Claims against Probation Officers

     Construed liberally, the complaint and complaint addendum

assert a claim for damages under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), against

the two individual probation officers Mr. Violette named as

defendants, alleging that the officers violated his Fourth

Amendment rights.   The Fourth Amendment protects “[t]he right of

the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures” and

provides that “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing

the place to be searched, and the persons or things to be

seized.”   U.S. Const. amend. IV.

     A warrantless search is per se unreasonable under the

Fourth Amendment, unless an exception applies.     United States v.

Wurie, 728 F.3d 1, 3 (1st Cir. 2013).     One such exception arises

                                    3
in the circumstances of individuals on probation; the Supreme

Court has held that a “warrantless search of [a probationer],

supported by reasonable suspicion and authorized by a condition

of probation,” is “reasonable within the meaning of the Fourth

Amendment.”    United States v. Knights, 534 U.S. 112, 122 (2001).

     In determining whether a warrantless search of a person on

conditional release is valid under the Fourth Amendment, the

court examines the totality of the circumstances, including, “on

the one hand, the degree to which it intrudes upon an

individual’s privacy and, on the other, the degree to which it

is needed for the promotion of legitimate governmental

interests.’”   Samson v. California, 547 U.S. 843, 848 (2006)

(quoting Knights, 543 U.S. at 118); United States v. Weikert,

504 F.3d 1, 9 (1st Cir. 2007) (“totality of the circumstances

analysis” is applied in “situation[s] involving even a

suspicionless search of a conditional releasee”).   In making

that determination, the plaintiff’s status as an individual

subject to pertinent conditions of probation, parole, or other

conditional release is “‘salient.’”   Samson, 547 U.S. at 848

(quoting Knights, 543 U.S. at 118).

     Applying that law here, this court notes that, at the time

of the warrantless search of his electronic devices, Mr.

Violette had been on supervised release; he had been charged

with violations of that supervised release; and he was subject

to additional, specific terms of supervised pre-hearing release,

                                 4
which he signed and accepted, while awaiting the disposition of

the revocation charges.   See Jan. 17, 2019 Order Setting Conds.

of Release, United States v. Violette, No. 1:00-cr-00026-GZS (D.

Me. Jan. 17, 2019) (ECF No. 174, at 4).    Mr. Violette at all

relevant times had a “substantially diminished expectation of

privacy” by virtue of his status.     United States v. Graham, 553

F.3d 6, 15 (1st Cir. 2009).

     The government’s interest in searching Mr. Violette’s

electronic devices during his period of pre-hearing release in

January-March 2019 was heightened, as individuals on supervised

release in general have a greater “‘incentive to conceal their

criminal activities and quickly dispose of incriminating

evidence than the ordinary criminal because [they are] aware

that they may be subject to supervision and face revocation of

probation, and possible incarceration.’”    Id. at 16 (quoting

Knights, 534 U.S. at 120).    Furthermore, Mr. Violette’s criminal

history had involved financial fraud, and the government’s offer

of proof at his final revocation hearing showed that the

underlying revocation charges involved Mr. Violette’s use of a

computer or other device to market unauthorized financial

services on the Internet.    See generally Apr. 16, 2019 Final

Revocation Hr’g Tr., United States v. Violette, No. 1:00-cr-

00026-GZS-1 (ECF No. 220, at 8-10).    Finally, Condition 7(t) of

Mr. Violette’s supervised pre-hearing release specifically

required him to submit to periodic or random searches of his

                                  5
internet-capable devices; that condition -- which Mr. Violette

accepted as a term of his pre-hearing release -- had the

practical effect of extinguishing his expectation of privacy

with respect to warrantless baseline or random searches of his

devices during the period of his pre-hearing release.    See

United States v. Gates, 709 F.3d 58, 64 (1st Cir. 2013)

(warrantless search was valid where person was subject to bail

conditions that authorized such searches at any time, even in

absence of articulable suspicion); cf. Samson, 547 U.S. at 847

(acknowledging that “a condition of release can so diminish or

eliminate a released prisoner’s reasonable expectation of

privacy that a suspicionless search by a law enforcement officer

would not offend the Fourth Amendment”).    The search at issue

was undertaken pursuant to that condition of his supervised

release.    Upon an examination of the totality of the

circumstances, the court finds that the warrantless search at

issue was reasonable and consistent with the requirements of the

Fourth Amendment.    Accordingly, the district judge should

dismiss the Fourth Amendment Bivens claims.

II.   Claims against U.S. Probation and Pretrial Services

      Bivens does not provide a cause of action for damages

against a federal agency, see FDIC v. Meyer, 510 U.S. 471, 486

(1994).    That rule provides an additional ground for dismissing

the Fourth Amendment claims asserted against the agency

defendant, U.S. Probation and Pretrial Services.

                                  6
                            Conclusion

      For the foregoing reasons, the district judge should

dismiss the complaint and its addendum (Doc. Nos. 1, 19) for

failure to state any actionable claim, and the clerk should

enter judgment and close this case.    Any objections to this

Report and Recommendation must be filed within fourteen days of

receipt of this notice.   See Fed. R. Civ. P. 72(b)(2).   The

fourteen-day period may be extended upon motion.   Failure to

file objections within the specified time waives the right to

appeal the district court’s order.    See Santos-Santos v. Torres-

Centeno, 842 F.3d 163, 168 (1st Cir. 2016).



                               __________________________
                               Andrea K. Johnstone
                               United States Magistrate Judge
March 6, 2020

cc:   Gregory Paul Violette, pro se




                                 7
